Whiteield, O. J.
(specially concurring).
I cannot concur in the view that the ordinance of October 10, 1895, is fatally defective on the ground set forth in the opinion of the court. I think it is a valid ordinance, and, so far as the point before us is concerned, the same with the ordinance in Nugent v. City of Jackson, 72 Miss., 1040 (18 So. Rep., 493), set out at pages 1042, 1043, 72 Miss., and pages 493, 494, 18 So. Rep. The assessment here is the usual special assessment, as it was there. We said in that case, at page 1050, 72 Miss., and page 494, 18 So. Rep.: “The phrase ‘special assessment’ has a well-ascertained meaning in legislation on this subject-matter, and means, as shown by the context in which it stands, ‘assessment specially’ imposed for the construction and maintenance of sidewalks” — the usual local assessment for such purposes. The argument that the Jackson “special assessment” did not have this meaning was made and disallowed in that case. See page 1047, 72 Miss., and page 493, 18 So. Rep. The objection my brethren find to the validity of the ordinance rests, as I understand their view, on the grounds that this ordinance shows on its face that the expense of repairing these sidewalks was to be borne by the city, and not by the abutting owners; and that the term “special assessment,” as used in these sections and this ordinance, does not import, ex vi termini, that the expense was to be borne by the abutting property owners whose property was benefited. I think, when used in this connection, the term “special assessment” does always so import, ex vi termini, and has always in this connection that meaning, thoroughly established in the law. 2 Elliott, *759Roads & S., secs. 542, 543; 24 Am. & Eng. Ene. Law, p. 65. And I also think that this ordinance shows itself that abutting owners should make and pay foi the “special improvement.” Let us see. The ordinance of October 10, 1895, recites, after the preamble: “Therefore be it resolved and ordained . . . that in pursuance of § 3011 of the annotated code of 1892 . . . the said city council declare,” etc. Now turn to £ 3011. It provides for “special improvements” when “the general improvement fund” provided for the whole city is not sufficient to pay for general improvements and the “special improvement,” and then specially declares that, if the resident property owners do not protest, as provided, within twenty days after the passage of the resolution, the board shall have power to cause such improvement to be made, and to contract therefor, and to levy the “special assessment” of taxes provided for in the next section (§ 3012). Turn now to sec. 3012, and it expressly declares: “If the owner of the property fail to make the special improvement within twenty days after the ordinance becomes operative, then the street commissioner shall, upon the order of the board, after giving five days’ notice in the owner or occupant of each piece of the property to be assessed, or, in case of unoccupied property, by posting a written notice thereon for such time, of the necessity therefor, make the repairs or construct the improvement, or cause it to be done, keeping an account of the cost thereof, and reporting the same to the board at its next regular meeting thereafter for assessment; and each lot or piece of ground abutting on said street, alley, lane, avenue, or sidewalk, or part thereof, shall be liable, and bound by a lien paramount to all other liens, state and county taxes excepted, for the cost of the improvement or repairs made along or in front of such lot or piece of ground as reported to and approved by the board, with ten per centum interest thereon for thirty days after its approval, which may be enforced in the chancery court after ten days’ *760notice to tbe owner, if a resident, or to tbe occupant of tbe property, or agent, if tbe owner be nonresident; and, wben so enforced, a solicitor’s fee, to be fixed by tbe court, shall be taxed in the costs in tbe complainant’s favor.” Here is an express declaration of legislative purpose in these two sections that tbe abutting owner, whose property is to be benefited, shall make the improvement and pay for it, after ordinance, notice, etc., and that, if be fails to do it within twenty days after tbe ordinance becomes operative, then five days’ further notice of tbe necessity for making it shall be given, and then if be does not do it tbe street commissioner shall do it, keeping account of the cost, report it to tbe next meeting of tbe board, and thereupon a lien is fixed on tbe lots for tbe cost, enforceable in chancery. I think that is tbe scheme marked out by tbe law, and hence that tbe ordinance of October 10, 1895, which refers ,to sec. 3011, which refers to sec. 3012, is to be read as if these sections were written into it, and, so read, itself declares the abutting owner is to make and pay for the improvement, and that if he does not do it the city does it at his expense. And the ordinance of August 1, 1899, shows that it was passed because “the owner of said lot had failed to make said improvement in pursuance of said ordinance, after notice,” etc. I think the Nugent case controls and settles this one on these propositions. I only add that I do not understand the demurrer to present the view taken by my brethren. But I do not think the five days’ notice required by law, and explained in the Nugent case, is clearly given, as it ought to be in proceedings in derogation of the common law. Paragraph 4 of the bill says “notice was duly given,” but the notice itself is attached as Exhibit A, and it is too vague and indefinite. It does not show, in the .language of sec. 3012, regulating this notice, any notice “of the necessity of the work,” nor does it show when it was served upon Mrs. Harvie. Eor that reason, and that reason alone, I concur in the affirmance of the decree. *761In my view, however, amendment should be allowed as to this five days’ notice, if the fact be that proper notice was given, and the appellant could then, on the remanding of the case, and the making of the amendment, proceed to enforce its lien.